Judgment of the Supreme Court, Westchester County, dated August 5, 1966, reversed, on the law, with $10 costs and disbursements, respondents’ determination annulled and proceeding remitted to respondents for further proceedings not inconsistent with the following memorandum. No questions of fact were considered. We are of the opinion that an adequate record was not compiled upon which a court, upon judicial review, can adjudge whether the determination of the examining psychiatrist was arbitrary and capricious (see Matter of Nelson v. Board of Examiners, 27 A D 2d 569). Furthermore, we. are of the opinion that petitioner should be granted a new psychiatric examination with standards sufficiently objective to come within the guidelines of Matter of Fink v. Finegan (270 N. Y. 356) and Matter of Sloat v. Board of Examiners (274 N. Y. 367). Where, as here, a psychiatric examination is given as part of a civil service examination, a firmer foundation for respondents’ determination may be laid if more than a single examining psychiatrist were employed (Matter of Murphy v. Brennan, 285 App. Div. 933). Beldock, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.